EXHIBIT 3
                 UNANIMOUS RESOLUTIONS OF THE BOARD OF MANAGERS
                     SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V.

                                           December 14, 2018

         At 9:00 a.m. on December 14, 2018, in accordance with Clause Twenty-Two of the bylaws of
SERVICIOS DIGITALES LUSAD, S. de R.L. de C.V. (the “Company”), the following individuals met at
the registered office: Mr. Santiago León Aveleyra, Mr. Eduardo Zayas Dueñas, Mr. Fabio Massimo
Covarrubias Piffer and Mr. Julio Alberto Belmont Garibay, in their capacity as regular members of the Board
of Managers of the Company, and Mr. Rodrigo Nuñez Sarrapy, in his capacity as Secretary of said Board, for
the purpose of holding a Special Meeting of the Board of Managers of the Company pursuant to the
following

                                                AGENDA


    I.      Hiring of a special independent auditor to review several of the Company's asset and
            liability entries at the consolidated level, including, inter alia, signing of contracts for
            and application of funds under intercompany and Company member loans.

    II.     Approval of contingency plan and “Emergency Plan” budget.

    III.    Proposal to carry out a capital increase to fund “Emergency Plan” budget.

    IV.     Report on agreement in principle reached with Ingram Micro, SA de CV.

    V.      Report on agreement in principle reached with Kichink.

    VI.     Report on proposal of Banco Azteca, S.A. for restructuring of loan for
            US$18,000,000.00.

    VII.    Authorization to incorporate a subsidiary to bid for the Concession to operate in
            Monterrey and surrounding municipalities.

    VIII.   Discussion on engagement strategy with the new administration in Mexico City and
            discussion on legal strategy to be implemented in order to recover or renegotiate, as
            applicable, the Concession granted to the Company by the Federal District Department
            of Transportation (SEMOVI) in 2016, as well as approval for hiring external advisors.

    IX.     Authorization for the Managing Director of the Company to negotiate debts with the
            Company's suppliers and subsidiaries and to implement the resolutions adopted at this
            Meeting.
       The members of the Board of Managers unanimously adopted the following

                                         RESOLUTIONS

ONE. Hiring of a special independent auditor to review several of the Company’s asset and liability
entries at the consolidated level, including, inter alia, signing of contracts for and application of
funds under intercompany and Company member loans.

1.1 At the request of member Espíritu Santo Holdings, approval is given to hire a special
    independent auditor to review several of the Company's asset and liability entries at the
    consolidated level, including, inter alia, signing of contracts for and application of funds under
    intercompany and Company member loans, under the following terms: (i) the independent
    auditor will be the firm Galaz, Yamazaki y Ruiz Urquiza, S.C. (Deloitte México); (ii) the
    results and recommendations of the audit will be binding on the Company; (iii) the results and
    recommendations of the audit must be reported directly to this Board and (iv) the cost of said
    audit will be paid directly by the requesting member.
1.2 As part of the approved audit work, the Board instructs B.A. Rodrigo Nuñez and Francisco
    Flores to carry out the necessary actions to refinance the intercompany loans granted by the
    members of L1bero Partners LP, under the terms contained in the Partners Agreement signed
    by said partnership with Espíritu Santo Holdings LP.




                         THE BOARD OF MANAGERS OF THE COMPANY




                    [Signature]

         Santiago León Aveleyra                          Eduardo Zayas Dueñas



                                                                     [Signature]
         Fabio Massimo Covarrubias
         Piffer                                          Julio Belmont Garibay




                                                  2
TWO. Approval of contingency plan and “Emergency Plan” budget.

2.1 The Board acknowledges submission of the contingency plan and emergency budget to fulfill the
    obligations of the Company and subsidiaries, and it approves them in the terms of the document
    attached to the file of these minutes as Appendix “A”. This budget will be subject to review and
    approval by this Board at the end of the first quarter of 2019. Appendix “A” will be modified to
    provide for permanence on the staff of Eduardo Herrera and Manuel Tabuenca. It will also be
    detailed that, with respect to the offices, most of the area of the 7th floor of Montes Urales 455
    will be vacated, and the Company will pay the rent of 60% of the 6th floor, as well as the part
    currently occupied by the “war room” on the 7th floor; Inversiones Cova will occupy and rent the
    remaining 40% of the 6th floor.


                   THE BOARD OF MANAGERS OF THE COMPANY




              [Signature]

 Santiago León Aveleyra                               Eduardo Zayas Dueñas



                                                                   [Signature]
 Fabio Massimo Covarrubias
 Piffer                                               Julio Belmont Garibay




                                              3
THREE. Proposal to carry out a capital increase to fund “Emergency Plan” budget.

3.1       The Board acknowledges submission of the proposal to carry out a capital increase of the
          Company in the Mexican peso amount equivalent to US $3,000,000.00 (three million and
          00/100 dollars), so that the Company has sufficient resources to carry out the emergency
          plan approved according to Resolution 2.1 above. This increase would be implemented
          directly in the affiliate company Espíritu Santo Technologies, LLC through equal capital
          contributions made by its members L1bero Partners LP and Espiritu Santo Holdings, LLC,
          as appropriate. For its part, Espíritu Santo Technologies LLC will subscribe a capital
          increase in the same amount in the affiliate company L1bre Holding, LLC, which, finally,
          will subscribe a capital increase in the Company.
3.2       In relation to this proposal, the member Espíritu Santo Holdings LLC asks to present a
          counterproposal to meet the Company's current capital requirements. This proposal will be
          presented within the next eight days.



                    THE BOARD OF MANAGERS OF THE COMPANY




                [Signature]


 Santiago León Aveleyra                               Eduardo Zayas Dueñas



                                                                 [Signature]

 Fabio Massimo Covarrubias
 Piffer                                               Julio Belmont Garibay




                                              4
FOUR. Report on agreement in principle reached with Ingram Micro, SA de CV.

4.1    The Board acknowledges and approves the agreement reached with the supplier Ingram
       Micro, S.A. de C.V. to settle the Company’s current debt to said company, which is detailed
       in the document attached to these minutes as Appendix “B”.
4.2    The Company’s Managing Director is authorized to negotiate and finalize the agreement with
       Ingram Micro, S.A. de C.V. in the understanding that the Managing Director will inform the
       Board of the financial terms of each sale of each lot of tablets by this supplier in the terms
       described in Appendix “B”.




                   THE BOARD OF MANAGERS OF THE COMPANY




              [Signature]

  Santiago León Aveleyra                              Eduardo Zayas Dueñas



                                                                  [Signature]

  Fabio Massimo Covarrubias
  Piffer                                              Julio Belmont Garibay




                                             5
FIVE. Report on agreement in principle reached with Kichink.

5.1    The Board acknowledges and approves the agreement reached with the supplier Kichink to
       settle the Company’s current debt to said company, which is detailed in the document
       attached to these minutes as Appendix “C”.


                  THE BOARD OF MANAGERS OF THE COMPANY




             [Signature]

  Santiago León Aveleyra                          Eduardo Zayas Dueñas



                                                             [Signature]

  Fabio Massimo Covarrubias
  Piffer                                          Julio Belmont Garibay




                                          6
SIX. Report on proposal of Banco Azteca, S.A. for restructuring of loan for US
$18,000,000.00.

6.1    Mr. Julio Belmont is authorized to negotiate with Banco Azteca S.A., as Deputy Director of
       this Board, the terms to restructure a loan signed for US $18,000,000.00 in the most favorable
       terms for the company, and he must inform the Board of the results of said negotiation before
       signing the terms.




                   THE BOARD OF MANAGERS OF THE COMPANY




              [Signature]


  Santiago León Aveleyra                              Eduardo Zayas Dueñas



                                                                  [Signature]

  Fabio Massimo Covarrubias
  Piffer                                              Julio Belmont Garibay




                                             7
SEVEN. Authorization to incorporate a subsidiary to bid for the Concession to operate
in Monterrey and surrounding municipalities.

7.1    The Board resolves to constitute a Mexican subsidiary of the affiliate L1bre Holding LLC, so
       that said new company can participate in the bidding process for a concession to install and
       operate digital taximeters in the taxis holding concessions to operate in the city of Monterrey,
       Nuevo León and its surrounding municipalities. Subject to authorization of this Board, L1bre
       Holding LLC must have a stake in this new company of not less than 51%, and a stake of up
       to 49% may be offered to one or several investment partners that are interested in
       participating in the project.
7.2    The Board resolves to organize a Mexican subsidiary of the affiliate L1bre Holding LLC, so
       that said new company can participate in the bidding process for a concession to install and
       operate digital taximeters in the taxis holding concessions to operate in the state of Hidalgo.
       Subject to authorization of this Board, L1bre Holding LLC must have a stake in this new
       company of not less than 51%, and a stake of up to 49% may be offered to one or several
       investment partners that are interested in participating in the project.
7.3    The instruction is given for the newly created company, called L1bre Jalisco, S.A. de C.V., to
       restructure its shareholding structure to incorporate L1bre Holding LLC as a controlling
       shareholder.




                   THE BOARD OF MANAGERS OF THE COMPANY




              [Signature]

  Santiago León Aveleyra                               Eduardo Zayas Dueñas



                                                                   [Signature]

  Fabio Massimo Covarrubias
  Piffer                                               Julio Belmont Garibay




                                              8
EIGHT. Discussion on engagement strategy with the new administration in Mexico City
and discussion on legal strategy to be implemented in order to recover or renegotiate, as
applicable, the Concession granted to the Company by the Federal District Department
of Transportation (SEMOVI) in 2016, as well as approval for hiring external advisors.

8.1 Authorization is given to Mr. Julio Belmont and Mr. Fabio Covarrubias so that, as Deputy
Directors of this Board, they may seek to engage with the Mexico City government to renegotiate the
Concession granted by the Department of Transportation in 2016, in the most favorable terms for the
Company, and they must inform this Board of the results of their work.




                   THE BOARD OF MANAGERS OF THE COMPANY




              [Signature]


  Santiago León Aveleyra                             Eduardo Zayas Dueñas



                                                                 [Signature]


  Fabio Massimo Covarrubias
  Piffer                                             Julio Belmont Garibay




                                             9
         NINE. Authorization for the Managing Director of the Company to negotiate debts
         with the Company's suppliers and subsidiaries and to implement the resolutions
         adopted at this Meeting.

         9.1 The Managing Director of the Company, Fabio Covarrubias Piffer, is authorized to negotiate
             and implement the actions in the terms approved in Resolutions One to Seven, inclusive,
             adopted at this Meeting.


                            THE BOARD OF MANAGERS OF THE COMPANY




                       [Signature]


          Santiago León Aveleyra                               Eduardo Zayas Dueñas



                                                                            [Signature]
          Fabio Massimo Covarrubias
          Piffer                                               Julio Belmont Garibay




          Mr. Santiago León Aveleyra, Mr. Eduardo Zayas Dueñas, Mr. Fabio Covarrubias Piffer, Mr.
Rodrigo Núñez Sarrapy and Mr. Francisco José Flores Meléndez are hereby authorized to act jointly or
separately as delegates of the Board of Managers of the Company, so that, if deemed necessary, they may
appear before the civil law notary public of their choice in order to request and execute the formal notarial
registration of these minutes, and for issuance of any uncertified or certified copies of these minutes that are
requested from them, whether full copies or copies of certain relevant parts.




                                                      10
